Citation Nr: 1233800	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  08-30 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for fibromyalgia.

2.  Entitlement to a rating in excess of 10 percent for right knee synovitis and patellar chondromalacia with degenerative arthritis.

3.  Entitlement to a rating in excess of 10 percent for left knee synovitis and patellar chondromalacia.

4.  Entitlement to a rating in excess of 40 percent for muscular strain superimposed on congenital instability, lumbar spine, with mild disc degeneration.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to April 1981. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, in October 2006 and December 2007.

The October 2006 rating decision continued the 10 percent evaluations assigned for the Veteran's right and left knee disabilities and increased the rating assigned for her lumbar spine disability to 40 percent, effective July 21, 2006.  The December 2007 rating decision denied the claim for service connection for fibromyalgia.  

The Veteran was scheduled to present testimony at a Board hearing in December 2010, but it was canceled.  See November 2010 hearing response form.  

The claims were remanded by the Board in February 2011 for additional development.  The Board also remanded a claim for entitlement to a total disability rating for compensation based on individual unemployability (TDIU).  That claim was granted in a June 2012 rating decision, which represents a complete grant of the benefit sought on appeal and that issue is no longer before the Board.  

The Veteran sought entitlement to a temporary 100 percent rating based on right foot surgery prior to being granted service connection for a right foot disability.  See April 2008 VA Form 21-4138.  That issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  The issue of entitlement to venous insufficiency secondary to lower extremity service-connected conditions has also been raised by the record, see April 2011 VA general medical examination report, but has not been adjudicated by the AOJ.  The Board does not have jurisdiction over either of these issues and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is needed in regards to each of the issues on appeal.  

In a statement in support of claim received in November 2010, the Veteran reported that she had an appointment at the White City VA outpatient clinic with Dr. James in December 2010 to find out what options she had regarding her back and to find out the results of a magnetic resonance imaging (MRI).  VA treatment records from this facility, as well as the one in Roseburg, Oregon, were last obtained in January 2009.  On remand, the Veteran's VA treatment records from the VA facilities in White City and Roseburg, dated since January 2009, must be obtained.  Efforts must also be made to obtain an MRI of the Veteran's back referenced in a June 2008 RN note.  

The Veteran underwent a VA general medical examination in April 2011.  The VA examiner noted that "musculoskeletal exam deferred to Dr. James and other specialists."  There is no such musculoskeletal examination of record.  Examination of the Veteran's musculoskeletal system, specifically her back and knees, is imperative to deciding her claims.  On remand, appropriate VA examinations must be scheduled to assess the current severity of her lumbar spine and bilateral knee disabilities.  This is especially important given the fact that these disabilities were last evaluated in March 2009 and because the Veteran underwent procedures for her right and left knees in December 2011 and March 2012, respectively.  See records from Sky Lakes Medical Center.  VA must also make efforts to obtain the Veteran's complete treatment records from Sky Lakes Medical Center, as it is not clear whether the records submitted by the Veteran comprise the entire record of treatment related to her bilateral knees.  

The Veteran underwent a VA fibromyalgia examination in July 2009.  In pertinent part, the VA examiner determined that the Veteran did not meet the criteria for fibromyalgia.  The examiner noted that although the Veteran meets the VA's definition of "widespread pain," defined as pain in both the left and right sides of her body, as well as above and below her waist and affecting the axial skeleton as well as extremities, her pain and tenderness are primarily in the joints rather than the muscles; that although she does have pain in all 18 of the defined tender sites, she also complained of similar pain for every other area of her body examined with the exception of her chin and nose; and that there is no doubt the Veteran has considerable disability related to her many sites of chronic pain.  
Given that the Veteran has previously been diagnosed with fibromyalgia, another VA examination must be scheduled to clarify whether or not the Veteran has fibromyalgia.  

The Veteran is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2011). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's treatment records from the VA facilities in White City and Roseburg, dated since January 2009.  

2.  Contact the White City VA facility to ascertain whether an MRI of the Veteran's back referenced in a June 2008 RN note was performed and, if so, obtain a copy of the report.  

3.  Obtain the Veteran's complete private treatment records from Sky Lakes Medical Center related to her bilateral knee disabilities.  If VA efforts to obtain these records are unsuccessful, the Veteran must be notified of such and the efforts made fully documented in the claim file.

4.  Schedule the Veteran for an appropriate VA examination to evaluate the nature, extent and severity of her service-connected muscular strain superimposed on congenital instability, lumbar spine, with mild disc degeneration.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

Any indicated studies must be performed. 

The examiner is to identify all residuals attributable to the Veteran's service-connected muscular strain superimposed on congenital instability, lumbar spine, with mild disc degeneration.  

The examiner is to report the range of motion measurements for the lumbar spine, in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and whether there is likely to be additional range of motion loss due to any of the following must be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner is to identify any nerve(s) affected by the Veteran's service-connected lumbar spine disability and discuss the extent, if any, of paralysis of the nerves involved.  

The examiner is to discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

5.  Schedule the Veteran for an appropriate VA examination to evaluate the nature, extent and severity of her service-connected right knee synovitis and patellar chondromalacia with degenerative arthritis and left knee synovitis and patellar chondromalacia.  

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

Any indicated studies must be performed. 

The examiner is to identify all residuals attributable to the Veteran's service-connected bilateral knee disabilities, to include any scars.

The examiner is to report the range of motion measurements for the bilateral knees, in degrees.

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and whether there is likely to be additional range of motion loss due to any of the following must be addressed: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the knees are used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must state whether there is any evidence of ankylosis; any recurrent subluxation or lateral instability, and, if so, to what extent; and any impairment of the tibia/fibula.

The examiner must also state whether there is any dislocated semilunar cartilage in either knee with frequent episodes of "locking," pain, and effusion into the joint; or symptomatic removal of the semilunar cartilage in either knee.  

The examiner must describe any residual scars on either knee in detail, noting whether they are deep, superficial, unstable, or painful on objective demonstration.  (A deep scar is one associated with underlying soft tissue damage; a superficial scar is one not associated with underlying soft tissue damage, and an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar).  The size (width and length) of the scars must be measured.  

The examiner is to state whether any residual scar(s) result(s) in any limitation of function.

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached. 

6.  Schedule the Veteran for an appropriate VA examination, preferably with a rheumatologist.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  

Any indicated studies must be performed.

The examiner must review the findings of the examiner who performed the July 2009 VA fibromyalgia examination and comment on that examiner's determination that the Veteran did not meet the criteria for fibromyalgia.  

(a) If the examiner agrees that the Veteran does not meet the criteria for fibromyalgia, a detailed rationale for that conclusion must be provided.  

(b) If the examiner disagrees with the determination of the July 2009 VA examiner, the examiner is to provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that fibromyalgia had its onset during active service or is related to any in-service disease, event, or injury.  

The examiner is to provide a comprehensive report, including a complete rationale for all conclusions reached.

7.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  

8.  Finally, readjudicate the issues on appeal.  If any of the claims remain denied, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



